Citation Nr: 1410051	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a foot disability, to include bilateral pes planus.

2.  Entitlement to service connection for a right knee disability, to include iliotibial band syndrome. 

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to February 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied entitlement to service connection for a right foot disability and a July 2011 rating decision of the VA RO in Montgomery, Alabama which denied service connection for a right ankle disability, a right knee disability, and a total disability rating due to individual employability (TDIU).  The Veteran's case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

In February 2013, the Veteran presented sworn testimony during a video conference Board hearing in Montgomery, Alabama, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board is aware that the RO classified the Veteran's knee disability as minimal varus angulation, right knee (also claimed as iliotibial band friction.)  However, in the Veteran's October 2010 claim he states, "[t]he curvature of the tibia [varus] increases the tensile stress on the lateral aspect of the knee joint and causes ilitobial-band syndrome."  (Emphasis added).  The Board interprets this statement to mean that the Veteran is claiming that his ilitobial band syndrome is secondary to his knee disability.  Thus, the Board has re-classified the issue above and identified it as including entitlement to service connection for iliotibial band friction syndrome.

Similarly, while the RO has classified the Veteran's foot disability claim as a claim for service connection for a right foot disorder, it is clear that the Veteran is claiming service connection for a bilateral foot disorder, to include pes planus.  This was confirmed at his hearing before the Board in February 2013.  Consequently, this claim has also been recharacterized as a claim for service connection for a bilateral foot disorder, to include pes planus.

The issues of entitlement to service connection for a right knee disability, a right ankle disability, and entitlement to a total disability rating due to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that his bilateral pes planus disability is likely related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral pes planus disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  In this decision, the Board has granted service connection for bilateral pes planus, and no other foot disorder was identified at the Veteran's hearing before the Board in February 2013.  The record also does not support a relationship between any other foot disability and service.  Therefore, the Board finds that this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggests that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following the alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Supra Davidson, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits of the Claim

The Veteran contends that his pes planus was incurred and has continued since service.

The Veteran is currently diagnosed with bilateral pes planus as reflected in his June 2011 VA examination.  Accordingly, the Veteran has met Holton element (1), the existence of a present disability.

While the Veteran's service medical records do not show complaints of, or treatment for, pes planus during service, the Board observes that there is sufficient evidence in the claims file to show that during his military service he incurred a foot injury.  The Veteran's service treatment records indicate in October 1977 he was treated for pain in his right ankle.  In his February 2013 hearing before the Board, the Veteran observed that his right foot has remained the same since his time in service.  The Board notes that lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Here, the Board acknowledges that the Veteran is competent to describe his symptoms of pes planus in service.  He is also credible in this regard because there is corroborating evidence in his service treatment records which document a right foot condition.  Considering the foregoing, the Board finds that the Veteran has presented sufficient evidence of an in-service injury.  Element (2) of the Holton analysis is also met.

What remains to be established is whether the Veteran's current pes planus is related to his complaints of and documentation of pes planus in service.  In this regard, the VA examinations in September 2009 and June 2011 which both provided negative opinions were based on the premise that the Veteran had no documented pes planus in service.  However, the United States Court of Appeals for Veterans Claims (Court) has held, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that the lack of documented findings is not an adequate basis for a negative opinion.  The examiner also failed to consider or discuss the aforementioned competent and credible statement of the Veteran.  Considering the foregoing the Board finds that rationales provided by the VA examiners are inadequate. 

Thus, the Board will consider the statements of the Veteran together with the other evidence of record, since the absence of a favorable medical nexus opinion is not fatal to the Veteran's claim for service connection for pes planus.  Here, the Veteran is competent to observe the presence of flat feet during and after his service and the Board finds his account of in-service onset of pes planus to be probative evidence in support of his claim.  In addition, the medical records reflect a diagnosis of pes planus after his discharge from service and a current diagnosis of pes planus.

The Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's bilateral pes planus disability is related to service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's pes planus is shown to be related to the Veteran's service.  While the Board has also considered whether the record permits the grant of service connection for other foot disability as related to service, no nexus evidence has been offered in this respect and as noted previously, the only foot disorder mentioned at the Veteran's hearing before the Board in February 2013 was pes planus.  There is also no other foot disability for which the Veteran's lay witness statements may competently link such disability to service.  Consequently, the Board finds that the evidence of record is against the link of any foot disability other than pes planus to service.  


ORDER

Service connection for bilateral pes planus is granted.


REMAND

Unfortunately, the Board finds that the VA examination conducted in June 2011 and September 2009 were inadequate, in part, and therefore a new VA examination should be conducted.

After a review of the VA examinations the Board notes that both examiners based their opinion solely or in part because of a lack of evidence or diagnosis of an in-service injury.  However, the United States Court of Appeals for Veterans Claims (Court) has held, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that the lack of documented findings is not an adequate basis for a negative opinion.  Thus, the Board finds a new VA examination is warranted. 

As the above claims are being remanded and the grant of service connection for bilateral pes planus could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board further notes that the Veteran's service treatment records seem to be incomplete.  For example, there is a notation that a discharge examination was conducted, but no such examination is contained in the claims file.  As the claim is being remanded, the Board finds that the RO should alert the Veteran of this deficiency and then attempt to obtain copies from the Veteran and the appropriate service department office.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a copy of any discharge examination, outstanding STRs or any Medical Board reported dated prior to the Veteran's separation from service in February 1978 which may be in his possession.  

Contact the National Personnel Records Center (NPRC) and any other appropriate records custodians and attempt to obtain any outstanding STRs, to include the Medical Board report dated prior to the Veteran's separation from service in February 1978.

If the RO/AMC cannot obtain the identified records, a notation to that effect should be included in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard.

2.  Thereafter, the Veteran must be scheduled for VA examination with appropriate examiner other than the VA examiners who conducted the September 2009 and June 2011 VA examination to determine (a) the nature and etiology of his right knee disorder(s) and (b) the nature and etiology of his right ankle disorder(s).  

The examiner should review the STRs and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding the onset of his right knee and right ankle disabilities, and continuity of symptoms since that time.  After considering the pertinent information in the record in its entirety, the VA examiner should identify any (a) right knee disorder(s) (b) right knee disoders.

For any (a) right knee disorder(s) or (b) right knee disorder(s) found on examination, did such disorders clearly and unmistakably preexist service?  

If any (a) right knee disorder(s) or (b) right ankle disorder(s) are found to have preexisted the Veteran's active duty, the VA examiner is further asked to state whether there is clear and unmistakable evidence that such disorders were not aggravated during active service beyond the natural progression of the disorder.  ["Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.].

With regard to any right knee or right ankle disability found not to have preexisted the Veteran's active duty or to have been aggravated therein, the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such identified right knee and right ankle disabilities are related to the Veteran's service.

3.  The Veteran should also be scheduled for an examination to determine whether he is unable to secure and follow a substantially gainful occupation due to a service-connected disability or disabilities.  The examination must be performed by a medical professional or professionals qualified to determine disability due to physical conditions.  The claims file, to include a copy of this Remand, must be provided to the examiner(s), the examiner(s) must review the claims file in conjunction with the examination(s) and the examiner(s) must annotate the examination report as to whether the claims file was reviewed.

The examiner(s) is asked to provide an expert opinion to whether it is at least as likely as not (a 50 percent or greater probability) that a combination of the Veteran's service-connected disabilities, without consideration of his age or any nonservice-connected disability, renders him unable to secure and follow a substantially gainful occupation.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding in-service injury or aggravation does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the VA examiner should be undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a right knee disability, right ankle disability, and entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


